Title: To Thomas Jefferson from Thomas Newton, 11 December 1807
From: Newton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                            House of Representatives Decr. 11. 1807
                        
                        I now have the pleasure of acknowledging the receipt of your note of yesterday. You must be mistaken as to
                            the Cyder. I recollect that at your request I had Cyder procured for you several times, but it is my firm belief that you
                            have paid for the same.
                        Through the assistance of a friend some mrytle wax was obtained for you, said to be 30. Ct but as I did not weigh it, I am not certain that that was the exact
                            weight. The wax was sent to the care of Mr. Dubois of Alexandria accompanied with a letter addressed to you. I gave for
                            the wax thirty Cents a pound.
                  Recieve the assurances of my high respect and consideration
                        
                            Tho: Newton
                     
                        
                    